     Case 2:19-cv-01667-GMN-VCF Document 327 Filed 01/22/21 Page 1 of 17



 1    E. LEIF REID, Nevada Bar No. 5750                     JOSEPH M. ALIOTO, PRO HAC VICE
      KRISTEN L. MARTINI, Nevada Bar No. 11272              ALIOTO LAW FIRM
 2    MARLA J. HUDGENS, Nevada Bar No. 11098                One Sansome Street, 35th Floor
      NICOLE SCOTT, Nevada Bar No. 13757                    San Francisco, California 94104
 3    LEWIS ROCA ROTHGERBER CHRISTIE LLP                    Tel: 415.434.8900
      One East Liberty Street, Suite 300                    Fax: 415.434.9200
 4    Reno, Nevada 89501-2128                               Email: jmalioto@aliotolaw.com
      Tel: 775.823.2900
 5    Fax: 775.823.2929
      Email: lreid@lrrc.com
 6            kmartini@lrrc.com
              mhudgens@lrrc.com
 7            nscott@lrrc.com
 8
      JAMES J. PISANELLI, Nevada Bar No. 4027
 9    TODD L. BICE, Nevada Bar No. 4534
      JORDAN T. SMITH, Nevada Bar No. 12097
10    PISANELLI BICE PLLC
      400 South 7th Street, Suite 300
11    Las Vegas, Nevada 89101
      Telephone: 702.214.2100
12    Email: JJP@pisanellibice.com
             TLB@pisanellibice.com
13           JTS@pisanellibice.com
14    Attorneys for Plaintiff
15                                    UNITED STATES DISTRICT COURT
                                           DISTRICT OF NEVADA
16
      LAS VEGAS SUN, INC., a Nevada                      Case No. 2:19-CV-01667-GMN-VCF
17    corporation,
18                       Plaintiff,
                                                         PLAINTIFF’S REPLY TO ECF NO. 320,
19
               v.                                        DEFENDANTS’ OPPOSITION TO
20                                                       MOTION TO CONTINUE DISCOVERY
      SHELDON ADELSON, an individual and as              AND CASE DEADLINES (ECF NOS. 74 &
21    the alter ego of News+Media Capital Group          226, 239) (SECOND REQUEST) [ECF NO.
      LLC and as the alter ego of Las Vegas Review       304]
22    Journal, Inc.; PATRICK DUMONT, an
      individual; NEWS+MEDIA CAPITAL GROUP
23    LLC, a Delaware limited liability company;
24    LAS VEGAS REVIEW-JOURNAL, INC., a
      Delaware corporation; and DOES, I-X,
25    inclusive,

26                       Defendants.
27

28

                                                     i
      113389544.1
     Case 2:19-cv-01667-GMN-VCF Document 327 Filed 01/22/21 Page 2 of 17



 1    LAS VEGAS REVIEW-JOURNAL, INC., a
      Delaware corporation,
 2
                        Counterclaimant,
 3
               v.
 4
      LAS VEGAS SUN, INC. a Nevada corporation;
 5    BRIAN GREENSPUN, an individual and as the
      alter ego of Las Vegas Sun, Inc.,; GREENSPUN
 6    MEDIA GROUP, LLC, a Nevada limited
      liability company, as the alter ego of Las Vegas
 7    Sun, Inc.
 8                      Counterclaim Defendants.
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28                                                  - ii -


      113389544.1
     Case 2:19-cv-01667-GMN-VCF Document 327 Filed 01/22/21 Page 3 of 17



 1                         MEMORANDUM OF POINTS AND AUTHORITIES
 2    I.     INTRODUCTION
 3            The RJ does not dispute the exceptional complexity of this antitrust case. The parties agree
 4    that the discovery endured to date has been voluminous, hotly contested, and burdensome. There is
 5    no disagreement that discovery is protracted—and expectedly so given the nature of this case. And
 6    today, Magistrate Judge Weksler recused herself from the litigation. ECF No. 325.
 7            Magistrate Judge Weksler was intimately involved in virtually every aspect of the discovery
 8    process over the last eight months, which made the Court acutely familiar with the discovery
 9    completed to date, the discovery pending, and the discovery that remains pending today. The Sun
10    has six outstanding discovery motions pertaining to 130 Requests for Production, a third-party
11    subpoena, and privilege issues, among other things. The expert disclosure deadline is next month,
12    and the Sun only received the joint operation’s and the Review-Journal’s financial information last
13    month. The parties had three hearings set in February, including the hearing on this Motion. Today’s
14    reassignment placed this case in limbo until the parties receive further instruction from Magistrate
15    Judge Ferenbach. While the reassignment will result in some inevitable delay in resolving the
16    pending discovery disputes, the reassignment alone is a basis to continue all discovery and case
17    deadlines by the Sun’s requested 180-days.
18            Even before the reassignment, the Sun’s persistence in conducting discovery supported
19    granting the extension. Its efforts have been the epitome of diligence: the Sun has filed continual
20    multi-issue discovery motions and has pursued additional written discovery from the RJ and third
21    parties. Yet, the RJ challenges the extension, and instead proposes to extend only the discovery
22    cutoff date by two months but not the Sun’s expert disclosure deadline of February 22. The RJ
23    wants to force the Sun’s expert disclosures next month, while ironically wanting to meet and confer
24    on a later expert disclosure deadline for the RJ’s expert reports in support of the RJ’s Counterclaims.
25    This proposal is so unusual for any litigation and prejudicial to the Sun that it is difficult to view it
26    as credible.
27            The crux of the RJ’s Opposition is that the RJ will suffer prejudice from not having the
28    Sun’s experts’ opinions right now, despite the RJ’s withholding and extreme delay in producing

                                                         1
     Case 2:19-cv-01667-GMN-VCF Document 327 Filed 01/22/21 Page 4 of 17



 1    documents needed to prepare these reports. According to the RJ, the Sun only asks for more time
 2    because it cannot prove the elements of its antitrust claims—e.g., market definition and the RJ’s
 3    market power. Regardless of its unfounded and irrelevant beliefs about the viability of the Sun’s
 4    claims for discovery purposes, the RJ’s belief sheds light on its haste to compel the Sun to disclose
 5    expert reports. The relevant market and market power are issues that involve expert questions of
 6    fact to be decided by the jury. But the RJ has had possession of, or access to, the information on
 7    these essential elements, and has denied the Sun’s requests for that information (previewing yet
 8    another discovery dispute). The discovery on these issues is not completed, but the RJ continues to
 9    demand that the Sun disclose its expert’s opinions nonetheless.
10             The same is true for the Sun’s precise damage computations. The majority of the Sun’s
11    damage computations require expert analysis and testimony because they are not subject to a simple
12    mathematical calculation. They can only be gleaned through volumes upon volumes of complex
13    financial data and documents. The RJ does not disagree that it has been in exclusive possession of
14    the joint operation’s and Review-Journal’s financial information either. Nor does the RJ dispute
15    that while discovery started eight months ago, the RJ denied the Sun the necessary information for
16    seven months until this Court compelled the RJ to produce. That production only occurred on
17    December 18, and the Sun’s experts have been working tirelessly to review, synthesize, and
18    understand the information so that they can construct their opinions, iterate their analyses, and
19    determine the supplemental information necessary or outstanding.
20    II.      THE DISCOVERY SOUGHT AND VARIOUS DISPUTES TO DATE PROVE THE
21             SUN’S DILIGENCE
               The RJ opposes the Sun’s extension request on the basis that the Court already extended
22
      discovery by three months. ECF No. 320 at 4, 6, 8. The RJ further maintains that the Sun should be
23
      held to the current deadlines because the Sun did not serve all of its discovery requests “within the
24
      first thirty days of discovery.” Id. at 8. Both of these arguments ignore the reality of this case.
25
               This Court’s three-month extension of the original deadlines is not a reason to abruptly end
26
      discovery in what this Court acknowledged is a complex case that has had “an inordinate amount
27

28                                                     -2-


      113389544.1
     Case 2:19-cv-01667-GMN-VCF Document 327 Filed 01/22/21 Page 5 of 17



 1    of litigation.” ECF No. 239 at 6:25-7:1. The RJ’s cited cases do not support such an unreasonable
 2    and prejudicial proposition either. See ECF No. 320 at 6 (citing United States v. QTC Med. Servs.,
 3    Inc., No. CV 14-8961 PA (SSx), 2019 WL 1460614 (C.D. Cal. Jan. 4, 2019) (denying request to
 4    extend discovery deadlines because the movant was not diligent in using an earlier extension to
 5    pursue discovery) & Hernandez v. Mario’s Auto Sales, Inc., 617 F. Supp. 2d 488 (S.D. Tex. 2009)
 6    (denying a request to extend discovery deadlines, not solely because the court had previously
 7    granted an extension, but because the parties had not been diligent in pursuing discovery)). As these
 8    cases, and others confirm, while the number of extensions may be considered when ruling on a
 9    motion to extend, the focus of the inquiry is whether “good cause” exists. See LR 26-3; Liguori v.
10    Hansen, No. 2:11-CV-00492-GMN, 2012 WL 760747, at *6-7 (D. Nev. Mar. 6, 2012). The good
11    cause determination hinges on whether the movant has been diligent in pursuing discovery during
12    the discovery period. Id.
13             The Sun’s diligence in its pursuit of discovery cannot be credibly disputed, and the Court’s
14    record is the evidence of this fact. While the parties have been ferociously litigating discovery, the
15    Sun has been serving party and non-party discovery throughout the eight-month discovery period
16    (while also undertaking its other litigation tasks and complying with and enforcing Court orders).
17    The Sun has filed at least nine multi-issue motions or briefs to compel its discovery from the RJ1
18    or third party witnesses.2 The Sun is in the process of meeting and conferring with the RJ on two
19    other discovery sets. To date, the Sun has served five sets of Requests for Production and one Set
20    of Interrogatories. The Sun has served nine third-party subpoenas for documents and is in the
21    process of compelling those documents after failed meet and confers (some of which are pending
22    before this Court now). The Sun’s “efforts to compel discovery and at the same time obtain relevant
23    information from other sources is the mark of diligence.” E.g., Stewart v. Coyne Textile Servs., 212
24    F.R.D. 494, 497 (S.D. W. Va. 2003); Japan Cash Mach. Co., Ltd. v. MEI, Inc., No. 2:05-cv-01433-
25    1
        While the RJ has twice now suggested that the Sun’s discovery efforts have mostly been lost
      battles, e.g., ECF No. 320-5 ¶ 5), the RJ is wrong. See Ex. 1. Of the Sun’s 75 Requests for
26    Production that have been ruled on to date, this Court granted 67 of those Requests at least in part.
      Id. The Sun currently has 130 Requests for Production pending before this Court. Id.
27    2
        See ECF Nos. 76, 135, 136, 175, 186, 209, 241, 279, and 281.
28                                                     -3-


      113389544.1
     Case 2:19-cv-01667-GMN-VCF Document 327 Filed 01/22/21 Page 6 of 17



 1    RCJ-RJJ, 2008 WL 11388723, at *2 (D. Nev. May 15, 2008).
 2             On November 17, 2020, this Court was apparently not persuaded by the RJ’s argument that
 3    the Sun should have served all of its discovery within the first 30 days of discovery, an argument
 4    that defies common sense and that the RJ repeats in its Opposition. Compare ECF No. 205 at 3, 11
 5    with ECF No. 320 at 8. In ruling on the Sun’s initial motion, the Court agreed that “[t]he Sun has
 6    been diligent and the Court relies on the Sun’s list of tasks accomplished since the inception of
 7    discovery.” ECF No. 239 at 6:21-23. Since the Sun filed its initial motion, the Sun’s discovery
 8    efforts have intensified. Compare ECF No. 177 at 4-6 with ECF No. 304 at 6-10 & infra § II(A).
 9             As explained below, examining the discovery the Sun has undertaken since its January 8
10    Motion, and the status of the discovery that was pending as of that date, continues to confirm what
11    the Sun forecasted in its Motion. See ECF No. 304; see also ECF No. 177. That is, regardless of
12    the Sun’s fierce diligence, the nature and characteristics of this case will remain unchanged. Its
13    antitrust roots are layered with unique complexity and an exceptional volume of issues. These facts
14    and circumstances make fertile ground for protracted discovery. All the while, the Sun continues
15    striving to accomplish the discovery it needs for a complete record to litigate this case on the merits.
16             A.     Discovery Undertaken Since the Sun Filed Its Motion
17             The Sun filed its Motion a mere 2 weeks ago, and the docket has already increased by an
18    additional 20 entries. The Sun and the RJ (and the RJ’s counsel on behalf of third parties), have
19    participated in several meet and confers to follow up on outstanding discovery compelled or agreed
20    to be produced by the RJ, and third-party subpoenas. The Sun has also served its letter to meet and
21    confer on the RJ’s objections to the Sun’s discovery responses. The Sun served a new set of
22    Requests for Production, and noticed a deposition.
23             The parties participated in meet and confers following the Court’s January 5 Orders
24    compelling the RJ to produce its search terms (January 12 meet and confer), and the parties to meet
25    and confer on the Supplemental Privilege Log for Ms. Cain’s documents (January 21). The parties
26    also met and conferred twice regarding redactions and re-filings (January 14 and January 19).
27             At the January 12 meet and confer, when the Sun inquired when the RJ would produce its
28                                                     -4-


      113389544.1
     Case 2:19-cv-01667-GMN-VCF Document 327 Filed 01/22/21 Page 7 of 17



 1    search terms as compelled by the Court on January 5, the RJ responded that it would the following
 2    week. The RJ only made the production at close of business today. When the Sun inquired about
 3    when the RJ’s counsel would produce the subpoenaed documents that they agreed to produce in
 4    response to the Sun’s subpoenas to Interface Operations LLC dba Adfam (served October 28, 2020)
 5    and Frank Vega (served August 21, 2020), the RJ’s counsel indicated they would produce Adfam
 6    documents the next week, and Mr. Vega’s documents the first half of February. As of the filing of
 7    this Reply, the RJ has not produced any documents from Adfam or Mr. Vega.
 8             On January 13, the Sun also served its Fifth Set of Requests for Production of Documents,
 9    including Requests for additional key financial documents, i.e., general ledgers, which the Sun’s
10    experts indicated they needed to examine where the RJ charged expenses or allocated combined
11    revenues between the joint operation and its Digital Operations. It was only recently discovered
12    that the RJ had still not produced them voluntarily. The RJ’s responses are due February 12. If the
13    RJ agrees to produce the documents, history dictates that the RJ will not produce them until March
14    12, 30 days after the due date. If the RJ refuses, the Sun will be required to file another motion.
15             On January 14, the Sun noticed the deposition of Craig Moon, the Review-Journal’s former
16    publisher, for February 5, 2021. On January 19, third-party witness Michael Schroeder produced
17    documents in response to the Sun’s August 21, 2020, Subpoena, which the Sun disclosed on January
18    20, 2021. The Sun met and conferred with Mr. Schroeder’s lawyer on his September 29, 2020,
19    objections since October 8.
20             The parties are expected to meet and confer on the RJ’s objections and responses to the
21    Sun’s Fourth Set of Requests for Production and First Set of Interrogatories next week.
22             B.     Status of the Discovery that was Pending when the Sun Filed Its Motion
23             When the Sun filed its Motion, the following discovery motions were pending: (1)
24    Plaintiff’s Motion to Compel Production of Documents (Third Set) (ECF No. 186) (Oct. 27, 2020);
25    (2) Defendants News+Media Capital Group LLC’s and Las Vegas Review-Journal, Inc.’s Motion
26    for Protective Order Regarding Ntooitive Digital, LLC Subpoena (ECF No. 187) (Oct. 27, 2020),
27    and Ntooitive’s Joinder to Motion for Protective Order (Oct. 30, 2020) (ECF No. 188); (3)
28                                                    -5-


      113389544.1
     Case 2:19-cv-01667-GMN-VCF Document 327 Filed 01/22/21 Page 8 of 17



 1    Plaintiff’s Motion to Reconsider Previous Discovery Rulings Based on New Evidence (Nov. 25,
 2    2020) (ECF No. 241); (4) Plaintiff’s Omnibus Motion to Compel Production of Documents in
 3    Response to Plaintiff’s First and Second Sets of Requests for Production of Documents (Dec. 22,
 4    2020) (ECF No. 281); and (5) Plaintiff’s Motion to Compel Compliance with Interface Operations
 5    LLC dba Adfam Subpoena (Dec. 22, 2020) (ECF No. 279). These motions remain pending.
 6             On January 5, this Court ruled on a sixth outstanding discovery motion, Plaintiff’s Renewed
 7    Motion to Compel Production of Documents Pursuant to the Court’s October 9 Order (ECF No.
 8    175) (Oct. 23, 2020), which addressed the RJ’s privilege log and search terms used for the Sun’s
 9    Requests for Production. The Court further ordered the RJ to produce the search terms used in its
10    data search for documents responsive to all of the Sun’s Requests for Production, dating back to
11    May 2020.
12             C.     A New Magistrate Judge
13             On January 22, the Magistrate Judge overseeing this case recused and a new Magistrate
14    Judge was appointed. ECF Nos. 325 & 326. The parties gain another very capable Magistrate Judge
15    to oversee discovery, but will also lose a significant degree of knowledge in the process. After
16    dozens of motions and well over 300 docket entries to date, the assignment of a new Magistrate
17    Judge is yet another reason to extend discovery in this highly complex case.
18    III.     THE SUN’S MOTION COMPLIES WITH THE LOCAL RULES
19             According to the RJ, the Sun’s Motion is deficient under LR 26-3 because the Sun has not
20    specified the discovery that remains to be completed or why the discovery cannot be completed
21    under the current deadlines. ECF No. 320 at 6-7. The Court need only look to the 10 pages of the
22    Sun’s Motion in which the Sun details the unresolved and pending discovery disputes (which
23    remain unchanged), the additional future discovery that remains to be completed, and why the
24    remaining discovery cannot be completed under the current schedule to know that the Sun’s Motion
25    complies with the technical requirements of LR 26-3. See ECF No. 304 at 10-20. The RJ made this
26    same argument in response to the Sun’s first Motion and that argument was properly rejected by
27    this Court. Compare ECF No. 205 at 12-13 with ECF No. 239 at 7:4-6 (“[T]he Sun has sufficiently
28                                                    -6-


      113389544.1
     Case 2:19-cv-01667-GMN-VCF Document 327 Filed 01/22/21 Page 9 of 17



 1    described the discovery that remains to be completed.”).
 2             The RJ’s recitation to Smith v. Wal-Mart Stores, Inc., No. 2:13-cv-1597-MMD-VCF, 2014
 3    WL 2770691, at *5 (D. Nev. June 17, 2014), and Branch Banking & Tr. Co. v. Rad, No. 2:14-cv-
 4    01947-APG-PAL, 2015 WL 7428553, at *1-2 (D. Nev. Nov. 20, 2015), for what is now the second
 5    time, to argue that LR 26-3 demands a more detailed explanation remains inaccurate. Compare
 6    ECF No. 205 at 17 with ECF No. 320 at 6-7. While the Smith court addressed the plaintiff’s vague
 7    speculation that she may need additional discovery, the court denied the motion because it was filed
 8    a month after the deadline passed and the court had already, previously denied the plaintiff’s request
 9    for the discovery sought. 2014 WL 2770691, at *5.
10             The RJ’s citation to Rad for the proposition that the court “den[ied] a request for an
11    extension because the movant failed to meet Local Rule 23’s ‘specific description’ requirement by
12    providing generic descriptions” misrepresents the court’s holding yet again. See ECF No. 320 at 7;
13    ECF No. 205 at 17. First, the Rad court denied the movant’s motion to reopen discovery—not
14    extend discovery as the RJ misstates. 2015 WL 7428553, at *1-2. Second, the RJ again cites to the
15    non-moving party’s argument in that case, which the court did not accept. See ECF No. 320 at 7 &
16    ECF No. 205 at 17 (citing Rad, 2015 WL 7428553, at *1-2). Instead, the Rad court denied the
17    extension for lack of diligence, not for failing to meet LR 26-3 like the RJ repeatedly tells this
18    Court. See id., at *4.
19             Even without the substantial briefing on the Sun’s diligence, the Court can surmise what
20    additional discovery needs to be accomplished due to Magistrate Judge Weksler’s close oversight
21    of the discovery disputes in this case. The parties have been before this Court for disputes on every
22    set of written discovery exchanged between the parties, and some third-party witnesses, that is ripe
23    to date, and the transcripts reflect that. Through its filings, the Sun has explained why it has been
24    reluctant to take any depositions based on how the RJ’s document productions, and interference
25    with third-party subpoenas, have progressed. The RJ and third parties’ delayed document
26    productions have also been the reason expert discovery has not been completed, and will not be
27    completed in the next four weeks. Finally, with the RJ’s newly filed Counterclaims, the Sun will
28                                                    -7-


      113389544.1
     Case 2:19-cv-01667-GMN-VCF Document 327 Filed 01/22/21 Page 10 of 17



 1    need—and is entitled to conduct—discovery on those new claims, and the Sun’s affirmative
 2    defenses to those claims, which, too, are subject to expert opinion.
 3             But here are the items that must still be accomplished, which the RJ ignores to argue that
 4    the only remaining discovery to be completed is on the RJ’s Counterclaim: the six or more pending
 5    discovery disputes; the follow-up discovery needed from the RJ’s December document productions
 6    and answers to interrogatories, and any other document productions and search terms compelled by
 7    the Court; the outstanding expert discovery; and all witness depositions. ECF No. 320 at 4-5, 7-8
 8    (“The Sun’s motion mostly rests on its contention that the Review-Journal’s counterclaims justify
 9    a six-month extension for discovery.”). Meanwhile, this case is continuing as the Sun forecasted in
10    its Motion. It remains protracted despite the parties’ and the Court’s resolute efforts. See ECF No.
11    304 at 13-20. Yet, while ignoring all these remaining tasks, the RJ argues that the Sun can complete
12    all of its discovery on the RJ’s Counterclaims with an additional two months’ extension because it
13    decided the Sun will not need much discovery, or the RJ has already produced the evidence in
14    discovery on the Sun’s claims. ECF No. 320 at 7. The RJ’s biased opinion on what the Sun needs
15    or is entitled to explore on the RJ’s counterclaims is irrelevant to this Court’s consideration of the
16    Sun’s Motion.
17             The discovery needed to be obtained on the RJ’s Counterclaims, like the rest of discovery
18    in this case, is voluminous and multifaceted. This was already an exceptionally complex antitrust
19    case layered with discrete issues before the RJ filed its Counterclaims. The RJ’s Counterclaims
20    have created what is essentially a brand new case to be added to an existing amalgamation. While
21    certain aspects of the RJ’s antitrust claims will overlap with the Sun’s claims, the overlap is narrow.
22    The RJ’s antitrust Counterclaims raise issues that are fresh to this case, nuanced, and highly fact-
23    dependent, while also having the added complication of a newspaper joint operation and the NPA,
24    alter ego, sham litigation, and seeking affirmative relief to terminate the JOA.
25             The Sun will need to explore each of these issues in discovery because they are fact-
26    intensive: (1) issues of market power relative to the Sun—as opposed to the RJ, Syufy Enters. v.
27    Am. Multicinema, Inc., 793 F.2d 990, 994 (9th Cir. 1986) (“Relevant market is a factual issue which
28                                                     -8-


      113389544.1
     Case 2:19-cv-01667-GMN-VCF Document 327 Filed 01/22/21 Page 11 of 17



 1    is decided by the jury; the court is not permitted to account for witness credibility, weigh the
 2    evidence, or reach a different result it finds more reasonable as long as, viewing the evidence in a
 3    light most favorable to the nonmoving party, the jury’s verdict is supported by substantial
 4    evidence.”); Rebel Oil Co. v. Atl. Richfield Co., 133 F.R.D. 41, 44 (D. Nev. 1990) (“The Ninth
 5    Circuit has established that both market definition and market power are essentially questions of
 6    fact appropriate for jury consideration.”); (2) newly alleged anticompetitive conduct, Bubar v.
 7    Ampco Foods, Inc., 752 F.2d 445, 449 (9th Cir. 1985) (stating that issues “such as an antitrust
 8    violation, his injury, and the amount of damages” are “questions of fact that a plaintiff would
 9    ultimately have to prove in order to establish his case”); (3) new antitrust injury, see id.; see also
10    Fin. & Sec. Prod. Ass’n v. Diebold, Inc., No. C 04-04347 WHA, 2005 WL 1629813, at *3 n.3 (N.D.
11    Cal. July 8, 2005) (“[E]stablishing antitrust injury involves complex questions of fact.”); (4) a new
12    product and product market for its allegation of a proposed market allocation and employee
13    agreements, see Syufy, supra; and (5) the amount of the RJ’s damages. Bubar, supra; see also Am.
14    Ad Mgmt., Inc. v. Gen. Tel. Co. of Cal., 190 F.3d 1051, 1059 (9th Cir. 1999). Each of these issues
15    also require expert opinion.3
16             And, yet, because none of these issues are raised in the Sun’s claims, the Sun has not
17    conducted any discovery on them. The Sun will be starting anew on what is basically a brand new
18    antitrust case. What discovery the RJ summarily touts it has already produced in support of these
19    issues is unclear—and the RJ does not offer any specificity. See ECF No. 320 at 7. As of last month,
20    the RJ had objected to the Sun’s discovery requests related to the RJ’s state court counterclaims
21    that are similar to its Sham Counterclaims filed in this Court. See ECF No. 186-3 at 5-16 (Request
22    Nos. 325, 327, 329, 331, 332, and 333 seeking documents that would show the RJ promoted its
23
      3
        See, e.g., Trendsettah USA, Inc. v. Swisher Int’l, Inc., 761 F. App’x 714, 717 (9th Cir. 2019)
24    (discussing expert opinion on the definition of the relevant market); U.S. Info. Sys., Inc. v. Int’l
      Broth. of Elec. Workers, 313 F. Supp. 2d 213, 236 (S.D.N.Y. 2004) (providing that expert testimony
25    can “aid the jurors by helping them understand the basic economic principles of market power, the
      concept of distinct markets, and other economic intricacies this case involves”); In re Mushroom
26    Direct Purchaser Antitrust Litig., No. 06-0620, 2015 WL 5767415, at *5 (E.D. Penn. July 29, 2015)
      (recognizing that expert testimony is crucial to demonstrate how anticompetitive conduct caused
27    damages.”).
28                                                    -9-


      113389544.1
     Case 2:19-cv-01667-GMN-VCF Document 327 Filed 01/22/21 Page 12 of 17



 1    website long before the Sun’s mention of its website, which would demonstrate, in part, that the
 2    RJ’s counterclaims are objectively unreasonable and thus a sham). These requests were raised in
 3    the Sun’s Motion to Compel (Third Set) (ECF No. 186), which was heard on December 21. At that
 4    hearing, just two weeks before the RJ filed its Counterclaim, the RJ argued the Sun should be
 5    prohibited from obtaining discovery on the Sun’s possible defenses. See ECF No. 284 at 18-25.
 6    That motion is still under the Court’s advisement. See ECF No. 274.
 7             The Sun will be requesting discovery on all aspects of the RJ’s Counterclaims, just as the
 8    RJ requested this discovery from the Sun. For all of the reasons explained in the Sun’s Motion, the
 9    current fact discovery period, even with an additional two months, is simply unrealistic for the
10    outstanding and remaining discovery. Once the Sun receives the information it has requested and
11    is entitled to seek, both the Sun and its experts will need to review and analyze the information.
12    When the Sun made its first motion to continue, 67 of the Sun’s Requests for Production were
13    pending before the Court. See ECF No. 177 at 7. In ruling on the Sun’s motion, the Court recognized
14    that “the Sun has not even received all of the discovery that is due to them. They need time to
15    review what the Court has recently ordered produced, and there are additional motions pending.”
16    ECF No. 239 at 7:1-4. The same continues to prove true today.
17             In the pending discovery motions, the Sun has 130 Requests for Production, outstanding
18    subpoenas, and disputes concerning the RJ’s privilege assertions and search terms. See Ex. 1; ECF
19    Nos. 186, 279, and 281. The RJ only made its complete production of those documents referenced
20    by the Court in the November 17 Order, which included the joint operation’s and the Review-
21    Journal’s financial information, on December 18. This is the same information that the Sun
22    requested in June, and which the Sun has consistently explained that it needs for its experts. The
23    Sun’s experts need time to continue reviewing and analyzing that information before forming
24    conclusions and drafting their reports. In light of the above, and as fully detailed in the Sun’s
25    Motion, with the amount of discovery pending and which remains to be completed, when compared
26    against the volume of litigation and the speed with which discovery is proceeding, the current
27    deadlines are unworkable. Adding the RJ’s proposed two months will still not allow the Sun
28                                                   - 10 -


      113389544.1
     Case 2:19-cv-01667-GMN-VCF Document 327 Filed 01/22/21 Page 13 of 17



 1    sufficient time to obtain the outstanding and new discovery to meet the current deadlines, including
 2    the expert deadline.
 3    IV.      THE PARTIES’ AND THE COURT’S TIME AND EFFORT DEDICATED TO
 4             MOVING THIS CASE THROUGH DISCOVERY SUPERSEDE THE RJ’S
               SUGGESTION OF PREJUDICE
 5
               Litigating—and presiding over—antitrust cases is no easy task. The RJ does not contest any
 6
      part of the Sun’s characterization of this case, and the antitrust hallmarks it bears, including that it
 7
      is abnormally complex, multi-layered, protracted, and hotly contested. See generally ECF No. 320;
 8
      see also ECF No. 304 at 14-15. The RJ, itself, stated that cases like this one “often involv[e] years
 9
      of discovery,” ECF No. 64 at 3-4; yet, the parties have been engaged in discovery for only eight
10
      months, albeit ferociously engaged. The procedural posture of this case is uncontroverted. The Sun
11
      has been diligent in its discovery efforts. And the RJ does not dispute that the Sun has extensive
12
      discovery pending, or that it only produced the most significant financial information on December
13
      18—one month ago; not “months” as the RJ says.4 ECF No. 320 at 9. These facts are the paramount
14
      focus in determining whether the Sun’s Motion should be granted—not the purported prejudice
15
      claimed by the RJ. E.g., Johnson v. Mammoth Recreations, Inc., 975 F.2d 604, 609 (9th Cir. 1992)
16
      (“[T]he focus of the inquiry is upon the moving party’s reasons for seeking modification.”);
17
      Coleman v. Quaker Oats Co., 232 F.3d 1271, 294-95 (9th Cir. 2000) (stating that the prejudice
18
      suffered to the defendant is a factor that is “not required under Rule 16(b)”)). The RJ’s alleged
19
      prejudice is unpersuasive and insufficient to supersede the reasons an extension of the deadlines is
20
      required.
21
               The RJ continues to complain that it needs the Sun’s experts’ opinions right now, and feigns
22
      that it does not believe the Sun can demonstrate the relevant product market or Defendants’
23
      monopoly power, and if the Sun cannot support those claims through expert opinion then “the case
24

25    4
        The RJ argues the Sun should have hired a “professional” instead of Ms. Cain—who has already
      been qualified to testify as an expert about the JOA accounting and operations—to review the RJ’s
26    financial information quicker. ECF No. 320 at 10. The RJ’s criticism of the Sun’s engagement of
      Ms. Cain has no bearing on the merits of the Sun’s Motion or the common-sense conclusion that
27    180 days is necessary to complete discovery.
28                                                     - 11 -


      113389544.1
     Case 2:19-cv-01667-GMN-VCF Document 327 Filed 01/22/21 Page 14 of 17



 1    is over.” ECF No. 320 at 3-4. Preliminarily, these issues are fact intensive, and are issues of fact to
 2    be decided by the trier of fact and expert opinion. See supra § III. The RJ is, and has always been,
 3    in exclusive possession of the information at issue. See ECF No. 304 at 5-6. The Sun’s experts are
 4    only receiving the information in real time with each of the RJ’s piecemeal productions compelled
 5    by the Court. To date, the RJ has refused to produce basic information relevant to the market and
 6    its monopoly power, such as data on the RJ’s price increases of the Newspapers as well as
 7    documents projecting or analyzing the effects of those price increases, including the effects that
 8    such increases had on circulation levels. See id. at 18. It would be extremely prejudicial to the Sun
 9    to compel the Sun’s experts to render opinions on issues when the RJ has refused to produce or
10    delayed critical information in its sole possession mere weeks before expert disclosures are due.
11             The RJ further claims that it still does not know the scope of the Sun’s claims against it
12    because the Sun’s damage calculations are the subject of expert opinion. ECF No. 320 at 3, 9-10.
13    The RJ’s arguments are not persuasive, and they do not trump the needs of this case and the Sun’s
14    diligence in pursuing discovery. The RJ is not entitled to damage calculations that the Sun is simply
15    unable to calculate without expert assistance. The RJ already acknowledged this, and the Court
16    agreed. ECF No. 275 at 16:19-23. Extending the discovery deadlines in this case cannot cause a
17    “trial by ambush” as the RJ argues, because the additional time allows all parties to have a complete
18    factual record for fulsome expert reports that will be subject to further expert discovery. ECF No.
19    320 at 11.
20    V.       CONCLUSION
21             For the foregoing reasons, an Order granting the Sun’s request is warranted.
22             DATED this 22nd day of January, 2021.
23                                                     LEWIS ROCA ROTHGERBER CHRISTIE LLP
24                                                      By: /s/ E. Leif Reid
                                                            E. Leif Reid, Bar No. 5750
25                                                          Kristen L. Martini, Bar No. 11272
                                                            Marla J. Hudgens, Bar No. 11098
26
                                                            Nicole Scott, Bar No. 13757
27                                                          One East Liberty Street, Suite 300

28                                                    - 12 -


      113389544.1
     Case 2:19-cv-01667-GMN-VCF Document 327 Filed 01/22/21 Page 15 of 17



 1                                                 Reno, Nevada 89501-2128
 2                                                 PISANELLI BICE PLLC
 3                                                 James J. Pisanelli, Bar No. 4027
                                                   Todd L. Bice, Bar No. 4534
 4                                                 Jordan T. Smith, Bar No. 12097
                                                   400 South 7th Street, Suite 300
 5                                                 Las Vegas, Nevada 89101
 6                                                 ALIOTO LAW FIRM
 7                                                 Joseph M. Alioto, Pro Hac Vice
                                                   One Sansome Street, 35th Floor
 8                                                 San Francisco, California 94104

 9                                                 Attorneys for Plaintiff

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28                                        - 13 -


      113389544.1
     Case 2:19-cv-01667-GMN-VCF Document 327 Filed 01/22/21 Page 16 of 17



 1                                     CERTIFICATE OF SERVICE
 2             Pursuant to Federal Rule of Civil Procedure 5(b), I certify that I am an employee of Lewis
 3    Roca Rothgerber Christie LLP, and that on the 22nd day of January, 2021, I caused the foregoing
 4    PLAINTIFF’S REPLY TO ECF NO. 320, DEFENDANTS’ OPPOSITION TO MOTION
 5    TO CONTINUE DISCOVERY AND CASE DEADLINES (ECF NOS. 74 & 226, 239)
 6    (SECOND REQUEST) [ECF NO. 304] to be served by electronically filing the foregoing with
 7    the CM/ECF electronic filing system, which will send notice of electronic filing to:
 8                    J. Randall Jones, Esq.
 9                    Michael J. Gayan, Esq.
                      Mona Kaveh, Esq.
10                    KEMP JONES, LLP
                      3800 Howard Hughes Parkway, 17th Floor
11                    Las Vegas, Nevada 89169
12
                      Richard L. Stone, Esq.
13                    Amy M. Gallegos, Esq.
                      David R. Singer, Esq.
14                    JENNER & BLOCK LLP
                      633 West 5th Street, Suite 3600
15                    Los Angeles, California 90071
16
                                                             /s/ Jessie M. Helm
17                                                      Employee of Lewis Roca Rothgerber Christie LLP

18

19

20

21

22

23

24

25

26

27

28                                                      - 14 -


      113389544.1
     Case 2:19-cv-01667-GMN-VCF Document 327 Filed 01/22/21 Page 17 of 17



 1                                       INDEX OF EXHIBITS
 2       Exhibit No.                          Description                            No. of Pages
 3           1         Declaration of Kristen L. Martini in Support of Plaintiff’s        2
                       Reply to ECF No. 320, Defendants’ Opposition to
 4                     Motion to Continue Discovery and Case Deadlines (ECF
                       Nos. 74 & 226, 239) (Second Request) [ECF No. 304]
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28                                                 - 15 -


      113389544.1
